Citation Nr: 0202790	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  94-14 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for skin cancer, 
claimed as secondary to radiation exposure.  

2.  Entitlement to service connection for cancer of the 
cranium, claimed as secondary to radiation exposure.  

3.  Entitlement to service connection for a cataract of the 
left eye, claimed as secondary to radiation exposure.  

4.  Entitlement to service connection for blood clots of the 
left leg, with status post amputation below the knee, claimed 
as secondary to radiation exposure.  

5.  Entitlement to service connection for a right hip 
disorder, claimed as secondary to radiation exposure.  

6.  Entitlement to service connection for arthritis, claimed 
as secondary to radiation exposure.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
January 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  

This case was remanded by the Board in May 1997 and July 
2000.  

In November 2001 the RO received additional evidence from the 
veteran, subsequent to the issuance of the most recent 
Supplemental Statement of the Case (SSOC).  The Board is 
currently permitted to consider additional evidence without 
having to refer the evidence to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  See 67 Fed. Reg. 3,099 
(January 23, 2002).  

In addition, under the regulations in effect prior to the 
above mentioned amendments, remand would not be required 
because such evidence is not pertinent; it merely contains a 
list of prescriptions for the veteran.  38 C.F.R. §§ 19.31, 
19.37, 20.1304(c) (2001).  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The veteran has not presented or identified competent 
medical evidence of a current disability due to cancer of the 
cranium or of a current left cataract disability.  

3.  The veteran has not presented or identified competent 
medical evidence relating his skin cancer, blood clots of the 
left lower extremity (status post amputation), right hip 
disorder, or arthritis to inservice radiation exposure, or to 
his active military service in general.  

4.  Malignant tumors, thromboangitis obliterans (Buerger's 
disease) or arthritis were not shown in service or disabling 
to a compensable degree during the first post service year.


CONCLUSION OF LAW

Skin cancer, cancer of the cranium, a left eye cataract, 
blood clots of the left leg, with status post amputation 
below the knee, a right hip disorder, and arthritis, all 
claimed as secondary to radiation exposure, were not incurred 
or aggravated by active service; nor may service connection 
be presumed for malignant tumors, thromboangitis obliterans 
(Buerger's disease) or arthritis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records have not been obtained.  The National 
Personnel Records Center (NPRC) has indicated that such 
records were destroyed by the July 1973 fire.  

The veteran's DD Form 214 shows that he served in the United 
States Army from January 1954 to January 1956.  His awards 
include the National Defense Service Medal (NDSM), the Army 
Occupation Medal (AOM) (Germany), and the Good Conduct Medal.  

The veteran's most significant duty assignment was with "C 
Btry 68 FA Bn APO 34."  It is indicated that he served as a 
prime mover driver ("Prime Mvr Dr").  

Medical records from Baptist Hospital document that the 
veteran was seen in November 1970 with complaints of left leg 
pain for the past two weeks.  Examination of the left leg 
revealed it to be pale and cold from the knee down.  

A left lower leg embolus of two weeks duration was diagnosed.  
The embolus was removed and the veteran's left lower 
extremity was amputated due to the development of gangrene.  

The veteran was next seen at Baptist Hospital in September 
1981 primarily for depression along with alcohol and 
medication abuse.  A possible cancerous lesion was noted on 
the forehead on admission.  It was reported that this lesion 
had been on his forehead for the past 15 years.  The lesion 
was excised and biopsy revealed basal cell carcinoma of the 
forehead.  

In December 1992 the veteran submitted a claim for service 
connection of skin cancer, cancer of the cranium, blood clots 
to the left leg resulting in amputation of the left leg, a 
right hip/joint condition, and arthritis in general.  He 
contended that these conditions were directly related to his 
long-term exposure to atomic/nuclear material.  He later 
added a claim for service connection of a left eye cataract 
secondary to radiation exposure in his December 1993 
substantive appeal.  

The veteran contended that this exposure to radiation 
resulted from his work in which he personally cared for and 
transported an atomic cannon during his service.  He later 
specified in a NA Form 13055 that his exposure occurred 
between 1954 and 1956 while he was stationed at Baumholder 
Base in Germany.  

In a March 1993 NA Form 13075 the veteran reported that he 
was stationed at Fort Sill, Oklahoma from March 1954 to May 
1954, referring to his period as Atomic Cannon School.  He 
reported being stationed at Baumholder Base in Germany from 
May 1954 to December 1955.  

In February 1994 a local hearing was held before the RO.  The 
veteran testified that he, like everyone else he was 
stationed with, was trained as a cannoneer.  He reported 
traveling with atomic projectiles during maneuvers on the 
borders of Czechoslovakia and Germany.  He reported that 
during such maneuvers guard duty was performed all day and 
all night.  He testified that he was involved with such 
weapons for approximately 20 months.  He contended that it 
was during this time that he was exposed to radiation from 
the atomic cannons.  Tr., p. 2.  

The veteran reported that his first treatment for his alleged 
radiation-related conditions was in 1971 or 1972, when he had 
his leg amputated.  Tr., p.2 .  

The veteran's spouse testified as to having been married to 
him while he was in the service.  She recalled noticing that 
her husband had a "big red speck" on his forehead when he 
came home from the military.  Tr., pp. 2-3.  She reported 
that the speck would go away and return, and gradually 
increased in size when it returned.  Tr., p. 3.  

She stated that this spot was not present prior to his 
enlistment in the service.  She indicated that he would not 
go to a doctor about it until fifteen years after discharge, 
in 1971.  Id.  

It was contended that the veteran's cancer and joint problems 
were related to radiation exposure because none of his family 
or relatives ever had these types of problems.  Tr., p. 4.  

The veteran reported that prior to service he was employed as 
a blaster, as well as a bulldozer driver.  After service he 
reported "roughnecking" in oil fields, and working as a 
machinist for a welding company.  He acknowledged that some 
of these jobs took place outside.  He also acknowledged that 
there was a lot of dust present in his job as a blaster, 
particularly after a blast.  He further acknowledged that his 
work sometimes resulted in exposure to a lot of fumes.  He 
also reported that he was a smoker.  Tr., p. 5.  

The veteran reported that he was never present when an atomic 
cannon was fired.  Tr., p. 5.  

The veteran contended that his skin cancer was related to 
service because he had the condition when he left the 
service, prior to his work that lead to exposure to the sun.  
Tr., p. 6.  

During the hearing the veteran submitted copies of documents 
which included an identification card pertaining to his 
service in Germany.  The card was issued in September 1954 in 
Baumholder and specified that the veteran's occupational 
title was a motor officer.  The other side of the card 
documented that he was qualified to operate a jeep, and three 
forms of trucks: a 0.75-ton truck, a 2.50-ton truck, and a 5-
ton truck.  It also documents that he was involved in a 
traffic accident in June 1955.  

The veteran also submitted photos of what appear to be a 
cannon and a description of the 280-millimeter gun.  This 
weapon was described as the first artillery firing atomic 
weapon.  Also submitted was a treatise on the atomic cannon 
advising the soldier that use of this weapon was possible, 
and it was therefore recommended that one become familiar 
with how it worked.  The document described the 
characteristics of the gun and specified that the gun was 
moved by a T10 transporter.  It noted that two drivers 
operated such a transporter.  The article made no mention of 
possible radiation exposure to those who worked with and 
transported the gun.  

In August 1995 another hearing was held before the RO.  The 
veteran asserted that his disabilities were due to radiation 
exposure in service.  Tr., pp. 1-2.  He testified that he had 
a small speck on his forehead when he came home from the 
service.  He reported that this speck grew progressively 
larger.  Tr., p. 1.  He indicated that he was diagnosed with 
skin cancer in 1967, but then indicated that he was not sure 
of the date.  See Tr., p. 5.  He again reported that his 
relatives did not suffer from the ailments he suffered from.  
Tr., pp. 2-3.  

The veteran reported that he was exposed to radiation as a 
guard of the atomic warheads used in the atomic cannon.  Tr., 
p. 3.  He reported that he and his unit would sometimes load 
these warheads on an ammunition truck and transport them to 
the German border.  Tr., p. 3.  He stated that the cannon was 
never fired while he was there.  Id.  He reported that he was 
also one of the drivers of the cannon.  Tr., p. 4.  

The veteran reported working with the cannon in the ways 
described above on many occasions, and expressed his opinion 
that this resulted in his exposure to radiation.  Tr., p. 5.  
He also testified that he had a cataract and contended that 
this was due to radiation exposure.  Id.  

In September 1997 private medical records were received by 
the RO.  These records document treatment of gastritis, 
anemia, and a hiatal hernia in 1974.  They do not document 
treatment of any of the conditions claimed on appeal.  A 
March 1974 discharge report noted that the veteran had a past 
medical history of Buerger's disease with amputation of the 
left lower extremity.  

In July 1998 the RO requested information concerning the 
veteran's alleged inservice radiation exposure from the 
Defense Nuclear Agency (DNA) (currently the Defense Threat 
Reduction Agency (DTRA)).  In November 1998, the DTRA 
responded that claims based on occupational radiation 
exposure were beyond the purview of its office.  It advised 
that a request be sent to U.S. Army Medical Command.  The RO 
sent such a request.  

In June 1999 the U.S. Army Center for Health Promotion and 
Preventative Medicine, Medical Health Physics Program, found 
that there were no individual records of the veteran having 
been exposed to ionizing radiation.  

Based upon a review of the veteran's job history and various 
intrinsic radiation (INRAD) (radiation emanating from the 
storing, handling, and maintaining of nuclear weapons) 
reports, it was concluded to be highly unlikely that the 
veteran's ionizing radiation exposure from the 280mm atomic 
cannon would have ever exceeded 0.5 rem per year.  It was 
noted that this dose was equivalent to the annual radiation 
exposure limit for the general population from radiation 
sources, other than natural background, in use during the 
time period the veteran was on active duty.  

It was noted that intrinsic radiation measurements of the 
atomic cannon were conservatively based on a 2,000 man-hours 
per year basis and resulted in a projected exposure of well 
below 0.5 rem per year.  In this regard, it was noted that 
the veteran likely would not have spent his entire working-
year in close proximity to this weapon system.  As a result, 
his exposure would have been much less than the projected 
value from the INRAD measurements.  Further, it was noted 
that most exposure would have been received at distances of 
two feet and greater, which would have minimized any 
radiation dose.  

VA medical records dated from March 1995 to October 2000 
document treatment for multiple medical problems.  In 
pertinent part, in October 1997 examination of the 
extremities revealed a healed right leg ulcer.  Examination 
of the skin was negative.  Examination of the head, eyes, 
ears, nose and throat (HEENT) was also found to be negative.  
Examination of HEENT was also negative in September 1998.  

In December 1998 the veteran was seen for a history of, in 
pertinent part, right hip pain as well as for a possible 
consultation with prosthetics for a possible history of a 
skin lesion removed from the right forehead.  Examination 
revealed a scar on the right forehead.  A diagnosis of 
keratosis was indicated.  Keratosis was again noted on 
examination in April 1999.  Severe right hip and leg pain was 
also reported in April 1999.  The assessment was degenerative 
joint disease pains.  Examination in October 1999 revealed 
the head and eyes to be negative.  The veteran continued to 
report severe right leg pain.  

On examination in October 2000 the HEENT was described as 
within normal limits with the exception of multiple missing 
teeth.  VA outpatient medical records during the above-
mentioned period also document references to a past medical 
history of Buerger's disease.  

In July 2000 the Board remanded the case to the RO for, in 
pertinent part, consideration by the Under Secretary for 
Benefits (USB).  

Pursuant to the Board's request, the RO sent a request to the 
Director, Compensation and Pension Service (the USB) for 
consideration of the veteran's radiation claims.  

In April 2001 the USB requested a dose estimate from the 
Under Secretary for Health (USH) as well as an opinion as to 
whether the veteran's skin cancer was secondary to inservice 
radiation exposure.  

In May 2001 a letter from the USB summarized the veteran's 
reported history of radiation exposure and the dose estimate 
provided by the U.S. Army Center for Health Promotion and 
Preventative Medicine.  The USB also indicated that he had 
received the USH's response to his April 2001 request.  He 
noted that the USH had been unable to provide an independent 
dose estimate.  

The USB noted the USH's findings that the Committee on 
Interagency Radiation Research and Policy Coordination did 
not provide screening doses for skin cancer.  In pertinent 
part, it was found that skin cancer usually was attributed to 
ionizing radiation at high doses, e.g., several hundred rads.  
It was further noted that excess numbers of basal cell 
cancers had also been reported in skin that received 
estimated doses of 9 to 12 rads in margins of irradiated 
areas.  The USH was noted as concluding that there was no 
reasonable possibility that the veteran's basal cell skin 
cancer was secondary to inservice radiation exposure.  The 
USB, after noting that he had reviewed the evidence in its 
entirety, concurred with the USH's determination.  

In August 2001 a VA general medical examination was 
conducted.  The veteran reported having been a driver in the 
military, and that he had been exposed to nuclear radiation 
as a driver of an atomic cannon in Europe.  He currently 
reported, in pertinent part, severe arthritis.  He reported 
severe pain in his right knee, right hip, and lower back.  

Examination revealed, in pertinent part, decreased range of 
motion of the lumbar spine, right hip, and right knee.  X-
rays were interpreted as revealing mild degenerative changes 
of the lumbar spine, deformity and degenerative changes of 
the left wrist, probable aseptic necrosis and degenerative 
change of the right hip, and irregular mineralization of the 
superior patella of unknown etiology.  The examiner's 
pertinent assessment was osteoarthritis of the right hip, 
right knee, lumbosacral spine, and left wrist.  




Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

If not shown in service, service connection may be granted 
for a malignant tumor, arthritis, or thromboangiitis 
obliterans (Buerger's disease) if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001);  38 C.F.R. §§ 3.307, 3.309 (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Specific Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 1991 
& Supp. 2001); 38 C.F.R. § 3.309(d) (2001).  


Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2001).  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) (2001) 
when it is established that the disease diagnosed after 
discharge was otherwise incurred during active service, 
including as a result of exposure to radiation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  38 C.F.R. 
§ 3.311 essentially states that, in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure, a dose assessment will be made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  In addition, subsection 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic under subsection 3.311(b)(2), the 
claim will still be considered, or developed, pursuant to 
38 C.F.R. § 3.311 if the veteran cites or submits competent 
scientific or medical evidence that the claimed disease is 
radiogenic.  



Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2001)).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been fulfilled in this case.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  He has been provided with notice of the general laws 
and regulations pertaining to service connection.  He has 
also been provided with notice of the regulations pertaining 
to claims for service connection based on inservice radiation 
exposure.  The RO has also explained in the multiple 
determinations issued during the pendency of the appeal why 
the evidence on hand was not sufficient to allow for a grant 
of any of his claims in light of the pertinent laws and 
regulations.  As a result, he was placed on notice of the 
type of evidence needed to substantiate his claims.  

In this regard, the RO also sent notices requesting him to 
submit evidence pertinent to his claims, including a specific 
radiation notice in January 1993 and notices sent in June 
1997 and September 2000 pursuant to the Board's May 1997 and 
July 2000 remands.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, the duty to notify has been fulfilled.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to be obtained.  

Private medical records identified by the veteran (Baptist 
Hospital and St. Elizabeth Hospital) have been obtained and 
associated with the claims folder.  VA medical records have 
also been obtained.  In particular, pursuant to the Board's 
July 2000 remand, outpatient records from the VA clinic in 
Beaumont were requested and obtained.  Stegall, supra.  

The Board again notes that the veteran's service medical 
records were destroyed in the July 1973 fire.  Where the 
veteran's service medical records are lost or destroyed, the 
Board's obligation to explain its findings and conclusions is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In such cases where service records have been lost 
or destroyed, the Board is under a duty to advise the veteran 
of alternative forms of evidence that can be developed to 
substantiate the claim.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  

The Board is of the opinion that this duty has been 
satisfied.  Multiple requests have been made to the NPRC for 
the veteran's service medical records.  The veteran was 
provided with notice of this in March 1993 when the RO sent 
him a NA Form 13055 which advised him that his medical 
records may have been destroyed. This form was also supplied 
in order to help locate the service medical or alternative 
records.  

This form also noted that there were possible alternate 
sources for such records, and advised the veteran to submit 
more specific information concerning his service so that such 
sources could be searched.  

With respect to development pursuant to 38 C.F.R. § 3.311, a 
dose estimate was not provided by the Under Secretary for 
Health (USH) as is normally required (where necessary) in the 
type of radiation exposure alleged here.  See 38 C.F.R. 
§ 3.311(a)(2)(iii).  The record shows that the Under 
Secretary for Benefits (USB) requested such an estimate from 
the USH, but noted that the USH was unable to provide an 
independent dose estimate.  However, a dose estimate from the 
USH is not necessary in this case because a dose estimate was 
already provided by the Medical Health Physics Program of the 
Army's Center for Health Promotion and Preventative Medicine.  
This facility is considered a "credible source" because it 
was prepared by a professional body in the field of health 
physics.  See 38 C.F.R. § 3.311(a)(2) (dose information will 
be requested from the USH where necessary); 3.311(a)(3)(ii).  

Pursuant to 38 C.F.R. § 3.311(b), (c), the claim was referred 
to the USH and the Under Secretary for Benefits (USB) for 
consideration of the claim.  The record does not contain the 
USH's actual report.  However, the Board finds that the USB's 
report contained a thorough summary of the findings made by 
the USH.  Therefore, the lack of the actual USH report in the 
claims folder will not prejudice the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board further finds that the USB provided a complete 
rationale for his conclusion concurring with the USH's 
finding that there was no reasonable possibility that the 
skin cancer was related to inservice radiation exposure.  It 
is therefore unnecessary to remand this case for a more 
thorough opinion from the USB.  

The USB made it clear that he had reviewed the evidence in 
its entirety; he is not required to specifically refer to the 
factors listed in 38 C.F.R. § 3.311(e) in making his 
determination.  See Hilkert, 12 Vet. App. at 149-150.  

In addition to reviewing the record, the USB also 
specifically noted the USH's medical opinion and the evidence 
used by the USH in reaching her opinion.  As there was no 
other competent evidence on file discussing the relationship 
of the skin cancer to inservice radiation exposure, the Board 
finds that the USB's reliance on the USH's opinion, without 
discussing other such evidence (as there is no such 
evidence), sufficiently illustrates the rationale behind the 
USB's conclusion.  Therefore, the Board finds that the USB's 
rationale is complete, and a remand to obtain another opinion 
from the USB is not necessary.  See Stone v. Gober, 14 Vet. 
App. 116, 120 (2000).  

The Board notes that neither the USH nor the USB provided an 
opinion as to the relationship between the other disabilities 
claimed on appeal and inservice radiation exposure.  

However, the Board finds that an opinion concerning such 
disabilities is not required because, as will be discussed 
below, the veteran has failed to provide competent evidence 
of a current disability in some cases (cancer of the cranium 
and a left eye cataract), and because he has failed to 
provide any competent scientific or medical evidence that any 
of the remaining disabilities (a right hip disorder, blood 
clots, and arthritis) are a radiogenic disease; therefore, 
consideration and development of such disabilities under 
section 3.311 is not warranted.  See 38 C.F.R. § 3.311(b)(4) 
(2001).  

Finally, the Board finds that further VA examination or 
opinion is not warranted here because there is no competent 
evidence of a current disability or persistent or recurrent 
symptoms of cranial cancer or a left cataract; and because 
there is no indication that the other disabilities claimed on 
appeal are related to service in any way, including due to 
radiation exposure.  38 U.S.C.A. § 5103A(d) (West 1991 Supp. 
2001).  

In this regard, the Board notes that the veteran and his 
spouse both testified during the hearings before the RO as to 
the presence of a red speck after his return from the 
military, located where his skin cancer was later diagnosed.  

The Board finds such testimony to be lacking in probative 
value because it is directly contradicted by statements 
documented in hospitalization records pertaining to the only 
recorded diagnosis and treatment of skin cancer.  

During the September 1981 hospitalization in which skin 
cancer was diagnosed, it was reported that the cancer had 
been present on the forehead for 15 years.  This statement 
would indicate that the forehead cancer or lesion had been 
observed by the veteran since only 1966, approximately 10 
years after his discharge from service.  Therefore, because 
the hearing testimony concerning the first observable 
presence of the forehead lesion is inconsistent and 
contradicted by statements made at the time of the only 
documented treatment for skin cancer, the Board accords such 
testimony no probative value.  Such evidence therefore does 
not provide a sufficient basis to obtain a VA examination or 
medical opinion.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  




In Bernard, the Court held that, before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claims pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issues 
on appeal, and has done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claims.  See Bernard, supra.

Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the RO.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). ).  In fact, the Court recently stated, "The VCAA is 
a reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  



Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for skin cancer, cancer of the cranium, left eye 
cataract, blood clots of the left leg, a right hip disorder, 
and arthritis.  




Cancer of the Cranium and Left Eye Cataract

The veteran has failed to provide competent evidence that he 
is suffering from cancer of the cranium or a current left eye 
cataract disability.  There are no post-service medical 
records documenting treatment or a diagnosis of cancer of the 
cranium or a left eye cataract.  

While medical records document a remote diagnosis of skin 
cancer on the forehead, the Board notes that this disability 
is the subject of the veteran's other claim of service 
connection for skin cancer which will be addressed below.  He 
has not submitted competent evidence establishing the 
presence of actual cancer of the cranium at any point.  In 
fact, during the 1981 hospitalization, when basal cell 
carcinoma of the forehead was diagnosed, an x-ray of the 
skull was described as normal.  Therefore, the only competent 
evidence with respect to the alleged cancer of the cranium is 
against the claim.  

While the veteran has asserted that he has a cataract of the 
left eye, there are no medical records documenting the 
presence of such a condition.  To the contrary, evaluation of 
HEENT (which includes the eyes) was found to be negative in 
October 1997, September 1998, and October 2000.  Therefore, 
the only competent evidence with respect to the alleged left 
cataract is against the claim.  

The veteran's own contention that he has or had cancer of the 
cranium and a left eye cataract is not competent evidence.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  


Because the veteran has failed to provide competent evidence 
of current cranial cancer and left eye cataract disabilities 
at any point, the Board finds that his claim of entitlement 
to service connection for these disabilities must be denied.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992);  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding 
that veteran was not entitled to service connection where 
there was a total lack of evidence of any hypertension 
existing since service).  As a result, any possibly relevant 
presumptive service connection regulations have no 
applicability here.  


Skin Cancer

Presumptive Service Connection: 38 C.F.R. § 3.309(a), (d)

The veteran was diagnosed with basal cell carcinoma of the 
forehead in September 1981.  The lesion was excised, and 
there has been no subsequent diagnosis of skin cancer.  
However, subsequent examinations have noted the presence of a 
forehead scar where the 1981 cancer was removed.  

Skin cancer is not one of the presumptive diseases listed 
under section 3.309(d), which pertains to radiation-exposed 
veterans.  Therefore, presumptive service connection for skin 
cancer under this regulation is not warranted.  38 C.F.R. 
§ 3.309(d).  

Skin cancer can be presumptively service connected under 
38 C.F.R. § 3.309(a) because malignant tumors are included as 
chronic diseases under this regulation.  Nonetheless, because 
the skin cancer was not documented until decades after the 
veteran's discharge from the military, presumptive service 
connection under 38 C.F.R. § 3.309(a) is not warranted, as 
this regulation requires that the cancer have first 
manifested itself within one year of military discharge.  See 
38 C.F.R. §§ 3.307, 3.309(a).  




The veteran and his spouse have asserted that his skin cancer 
was present when he returned home from the military.  As 
noted above, they have asserted that it looked like a red 
speck that gradually increased in size over time.  Tr., pp. 
2-3 (February 1994); Tr., p. 1 (August 1995).  

First, neither the veteran nor his spouse are competent to 
conclude that a red speck was in fact skin cancer.  While a 
lay person is competent to provide evidence on the occurrence 
of observable symptoms during and following service, such a 
lay person is not competent to make a medical diagnosis or 
render a medical opinion which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  

Second, while competent to testify as to observable symptoms, 
such as a red speck, the Board finds such testimony to be 
lacking in probative value because such testimony is directly 
contradicted by statements documented in hospitalization 
records pertaining to the only recorded diagnosis and 
treatment of skin cancer.  

During the September 1981 hospitalization in which skin 
cancer was diagnosed, it was reported that the cancer had 
been present on the forehead for 15 years.  This statement 
would indicate that the forehead cancer or lesion had been 
observed by the veteran since only 1966, approximately 10 
years after his discharge from service.  Therefore, because 
the hearing testimony concerning the first observable 
presence of the forehead lesion is inconsistent and 
contradicted by statements made at the time of the only 
documented treatment for skin cancer, the Board accords such 
testimony no probative value.  

In light of the above, there is no competent evidence 
indicating that this condition was first manifest within one 
year of discharge as is required by sections 3.307 and 
3.309(a), and presumptive service connection for skin cancer 
under these regulations is therefore not warranted.  


Service Connection Pursuant to 38 C.F.R. § 3.311

Under 38 C.F.R. § 3.311(b)(2)(vii), skin cancer is considered 
a radiogenic disease.  The evidence also sufficiently 
establishes that the veteran was exposed to radiation while 
working around an atomic cannon, as the Medical Health 
Physics Program of the Department of the Army indicated that 
the veteran received no more than 0.5 rem exposure to INRAD 
as a result of his work around the atomic cannon.  

Pursuant to 38 C.F.R. § 3.311(b), (c)(1), a medical opinion 
was obtained from the USH, and an opinion was provided by the 
USB.  

Notwithstanding the fact that skin cancer is listed as a 
radiogenic disease under § 3.311(b)(2)(vii), and it has been 
determined that the veteran was exposed to ionizing 
radiation, there is no competent, medical, or scientific 
evidence linking the veteran's diagnosis to the claimed 
inservice exposure to radiation.  

The only competent medical evidence of record discussing the 
veteran's radiation exposure is against the claim.  In May 
2001 the USB noted the USH's conclusion that there was no 
reasonable possibility that the veteran's skin cancer was 
related to inservice radiation exposure.  The USB concurred 
with this determination.  

The veteran's and his spouse's opinions and statements 
linking his skin cancer to inservice radiation exposure are 
not competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Therefore, as the only competent evidence is against the 
claim, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection under 
38 C.F.R. § 3.311.  Davis v. Brown, 10 Vet. App. 209 (1997); 
Rucker, 10 Vet. App. at 71.

The Board again finds that the USB provided a complete 
rationale for his conclusion concurring with the USH's 
finding that there was no reasonable possibility that the 
skin cancer was related to inservice radiation exposure.  It 
is therefore unnecessary to remand this case for a more 
thorough opinion from the USB.  

The USB made it clear that he had reviewed the evidence in 
its entirety; he is not required to specifically refer to the 
factors listed in 38 C.F.R. § 3.311(e) in making his 
determination.  See Hilkert, 12 Vet. App. at 149-150.  

In addition to reviewing the record, the USB also 
specifically noted the USH's medical opinion and the evidence 
used by the USH in reaching her opinion.  He also noted the 
dose estimate provided by the Army.  As there was no other 
competent evidence on file discussing the relationship of the 
skin cancer to inservice radiation exposure, the Board finds 
that the USB's reliance on the USH's opinion, without 
discussing other such evidence (as there is no such 
evidence), sufficiently illustrates the rationale behind the 
USB's conclusion.  Therefore, the Board finds that the USB's 
rationale is complete, and further development to obtain 
another opinion from the USB is not necessary.  See Stone v. 
Gober, 14 Vet. App. 116, 120 (2000).  


Direct Service Connection

As noted above, service connection may be granted on a direct 
basis under 38 C.F.R. § 3.303(d) when it is established by 
competent evidence that the disease  was otherwise incurred 
in service.  See Combee, 34 F.3d at 1044.  

The record does not contain competent medical evidence of a 
link between the veteran's skin cancer and service, including 
radiation exposure.  As noted above, the USH and USB 
determined that there was no reasonable possibility that the 
skin cancer was related to inservice radiation exposure.  

There is no competent evidence, including from the veteran, 
indicating that the veteran's skin cancer is otherwise 
related to service (i.e., linked to service through some 
manner other than radiation exposure).  

As noted above, the veteran and his spouse have asserted that 
the skin cancer was present upon his return from the 
military, manifested in the form of a red speck.  

First, neither the veteran nor his spouse are competent to 
conclude that a red speck was in fact skin cancer.  While a 
lay person is competent to provide evidence on the occurrence 
of observable symptoms during and following service, such a 
lay person is not competent to make a medical diagnosis or 
render a medical opinion which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  

Second, while competent to testify as to observable symptoms, 
such as a red speck, the Board finds such testimony to be 
lacking in probative value because such testimony is directly 
contradicted by statements documented in hospitalization 
records pertaining to the only recorded diagnosis and 
treatment of skin cancer.  

During the September 1981 hospitalization in which skin 
cancer was diagnosed, it was reported that the cancer had 
been present on the forehead for 15 years.  This statement 
would indicate that the forehead cancer or lesion had been 
observed by the veteran since only 1966, approximately 10 
years after his discharge from service.  Therefore, because 
the hearing testimony concerning the first observable 
presence of the forehead lesion is inconsistent and 
contradicted by statements made at the time of the only 
documented treatment for skin cancer, the Board accords such 
testimony no probative value.  

In addition, there is no medical evidence of a relationship 
between the veteran's skin cancer and his alleged continuity 
of symptomatology.  See Voerth v. West, 13 Vet. App. 117 
(1999); McManaway v. West, 13 Vet. App. 60 (1999); Savage v. 
Gober, 10 Vet. App. 488 (1997).  

Because the veteran has not provided competent evidence 
linking his skin cancer (or residuals thereof) to service, 
the Board finds that service connection for skin cancer on a 
direct basis also is not warranted.  Hickson, supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for skin cancer, including as a result of 
exposure to ionizing radiation in service.  


Blood Clots, Right Hip Disorder, and Arthritis

The record shows that the veteran was treated in November 
1970 for an embolus in his left leg that resulted in the 
amputation of part of that leg.  This condition has also been 
referred to in the record as Buerger's disease.  He has also 
been diagnosed with osteoarthritis of the right hip, right 
knee, lumbosacral spine, and left wrist.  He has generally 
claimed that all these disorders resulted from inservice 
radiation exposure.  


Presumptive Service Connection: 38 C.F.R. § 3.309(a), (d)

None of the impairments listed above are included among the 
presumptive diseases pertaining to radiation-exposed 
veterans.  Therefore, presumptive service connection pursuant 
to 38 C.F.R. § 3.309(d) is not warranted for any of the 
above-mentioned impairments.  

Buerger's disease and arthritis are both listed as chronic 
diseases under section 3.309(a).  They therefore may be 
service connected if they became manifest to a compensable 
degree within the first post-service year.  38 C.F.R. 
§§ 3.307, 3.309(a).  

The probative medical evidence reveals that the veteran's 
left leg blood clot (also referred to as Buerger's disease in 
the record) was not diagnosed until November 1970.  During 
the hospitalization for this disorder, the veteran reported 
only a two-week history of left leg symptoms that were 
subsequently indicated as being the result of the embolus.  
Because the veteran's left leg embolus was not documented 
until 1970, presumptive service connection under section 
3.309(a) is not warranted because the condition was not 
documented until 1970, more than 14 years after his discharge 
from service.  38 C.F.R. §§ 3.307, 3.309(a).  

Similarly, the probative medical evidence does not show a 
diagnosis of arthritis in any form within one year after the 
veteran's discharge from service.  Medical records document 
no reference to hip or other joint pain until 1998, and the 
first definite diagnosis of a right hip impairment and 
arthritis in general was not documented until the August 2001 
VA examination.  Therefore, presumptive service connection 
under 38 C.F.R. § 3.309(a) is not warranted for the veteran's 
right hip disorder as well as his other arthritic 
disabilities.  


38 C.F.R. § 3.311 and Direct Service Connection

As noted above, it has been determined that the veteran was 
exposed to radiation.  Arthritis and a blood clot (Buerger's 
disease) are not included as radiogenic diseases under 
38 C.F.R. § 3.311, and the veteran has submitted no competent 
scientific or medical evidence that such disorders are in his 
case radiogenic.  Therefore, 38 C.F.R. § 3.311 is not for 
application with respect to these disorders.  

The Board again notes that service connection may be granted 
on a direct basis under 38 C.F.R. § 3.303(d) when it is 
established by competent evidence that the disease diagnosed 
after discharge is the result of exposure to radiation during 
active service, or is otherwise related to service.  See 
Combee, supra 34 F.3d at 1044.  


The record does not contain competent medical evidence of a 
link between the veteran's blood clot, right hip disorder, or 
the arthritis impacting his other joints and service, 
including radiation exposure.  There are no medical opinions 
linking any of these disorders to service, and there is no 
competent evidence even suggesting such a link.  In addition, 
there is no medical evidence of a relationship between these 
disorders and any alleged continuity of symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. West, 
13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 
(1997).  

As noted above, the veteran and his spouse have asserted that 
the above disorders are the result of inservice radiation 
exposure.  However, neither the veteran nor his spouse are 
competent to conclude that a blood clot or osteoarthritis are 
related to inservice radiation exposure.  While a lay person 
is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion which relates a medical disorder to a 
specific cause.  Espiritu, supra.  

Because the veteran has failed to provide competent medical 
evidence linking his blood clot, right hip disorder, and 
arthritis to service, the Board finds that a preponderance of 
the evidence is against his claims of service connection for 
these disabilities.  Hickson, supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
service connection for a blood clot, a right hip disorder, 
and arthritis, including as a result of exposure to ionizing 
radiation in service.  


ORDER

Entitlement to service connection for skin cancer, claimed as 
secondary to radiation exposure, is denied.  


Entitlement to service connection for cancer of the cranium, 
claimed as secondary to radiation exposure, is denied.  

Entitlement to service connection for a cataract of the left 
eye, claimed as secondary to radiation exposure, is denied.  

Entitlement to service connection for blood clots of the left 
leg, with status post amputation below the knee, claimed as 
secondary to radiation exposure, is denied.  

Entitlement to service connection for a right hip disorder, 
claimed as secondary to radiation exposure, is denied.  

Entitlement to service connection for arthritis, claimed as 
secondary to radiation exposure, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

